Exhibit CHANGE IN TERMS AGREEMENT Principal $1,500,000.00 Loan Date 01-19-2001 Maturity 02-28-2010 Loan No 100012004 Call / Coll Account 100012003 Officer Initials References in the boxes above are for Lender's use only and do not limit the applicability of this document to any particular loan or item. Any item above containing "" "" has been omitted due to text length limitations. Borrower: Paneltech International, LLC 2999 John Stevens Way Hoquiam, WA 98550 Lender: ShoreBank Pacific Main Branch 203 Howerton Way SE; PO Box 400 Ilwaco, WA 98624 (360) 642-1166 Principal Amount: $1,500,000.00 Date of Agreement: November 30, 2009 DESCRIPTION OF EXISTING INDEBTEDNESS. Revolving Line of Credit in the original amount of $500,000.00 as evidenced by that certain Promissory Note and Related Documents dated January 19, 2001; as amended and increased by Change in Terms and currently maturing November 30, 2009 and in the amount of DESCRIPTION OF CHANGE IN TERMS. 1)Maturity date of Loan and Related Documents is extended to February 28, 2010; 2)Loan amount is decreased to $1,500,000.00; 3)The 'Base Interest Rate' of the note will be determined by: adding the "Base Margin" to the rate "Index" and adding or subtracting each Rate Adjustment Factor ("RAF"), as further described below: The Index is Lender's Prime Rate. This is the rate Lender charges, or would charge, on 90-day unsecured loans to the most creditworthy corporate customers. This rate may or may not be the lowest rate available from Lender at any given time.
